Exhibit 10.23
ALLEGHENY TECHNOLOGIES INCORPORATED
2007 INCENTIVE PLAN
ADMINISTRATIVE RULES FOR THE
PERFORMANCE EQUITY PAYMENT PROGRAM
Effective as of January 1, 2010
Article I. Adoption and Purpose of the Program
     1.01 Adoption. These administrative rules are adopted by the Personnel and
Compensation Committee of the Board of Directors as a part of the Allegheny
Technologies Incorporated 2007 Incentive Plan (the “Plan”), as may be amended
from time to time, pursuant to the authority reserved in Section 3.01 of the
Plan. The rules for the Performance Equity Payment Program (the “PEPP”) shall be
the authorization and guidelines for making certain automatic grants of
Restricted Stock and Deferred Salary under Article VI of the Plan for calendar
years 2010, 2011 and 2012 and administering the grants once made. Capitalized
terms used but not defined in these administrative rules shall have the same
meanings as in the Plan.
     1.02 Purpose. The purposes of the PEPP are primarily to assist the
Corporation in retaining outstanding executive talent in light of the prevailing
economic conditions.
Article II. Definitions
     For purposes of these administrative rules, the capitalized terms set forth
below shall have the following meanings:
     2.01 Award Agreement means a written agreement between the Corporation and
a Participant or a written acknowledgment from the Corporation specifically
setting forth the terms and conditions of a Restricted Stock Award or a Deferred
Salary Award granted to a Participant pursuant to Article VI of these
administrative rules, which terms and conditions may be set forth by
incorporation of these administrative rules.
     2.02 Base Salary means the rate of pay determined by the Committee for the
particular calendar year in which a Date of Grant occurs.
     2.03 Board means the Board of Directors of the Corporation.
     2.04 Business Day means any day on which the New York Stock Exchange shall
be open for trading.
     2.05 Cause means a determination by the Committee that a Participant has
engaged in conduct that is dishonest or illegal, involves moral turpitude or
jeopardizes the Corporation’s right to operate its business in the manner in
which it is now operated.
     2.06 Change in Control means any of the events set forth below:
          (a) The acquisition in one or more transactions, other than from the
Corporation, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Corporation Voting Securities in excess of 25% of the Corporation
Voting Securities unless such acquisition has been approved by the Board; or

 



--------------------------------------------------------------------------------



 



          (b) Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on January 1, 2010 and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on January 1, 2010; provided,
however, that any person nominated for election by the Board at a time when at
least two-thirds of the members of the Board were persons described in clauses
(i) and/or (ii) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (i); or
          (c) Approval by the stockholders of the Corporation of a
reorganization, merger or consolidation, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Stock and
Corporation Voting Securities immediately prior to such reorganization, merger
or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Stock and Corporation Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be; or
          (d) Approval by the stockholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all the assets of the Corporation.
     2.07 Committee means the Personnel and Compensation Committee of the Board.
     2.08 Corporation means Allegheny Technologies Incorporated, a Delaware
corporation, and its successors.
     2.09 Corporation Voting Securities means the combined voting power of all
outstanding voting securities of the Corporation entitled to vote generally in
the election of the Board.
     2.10 Date of Grant means the Business Day as of which a Restricted Stock
Award or Deferred Salary Award is granted in accordance with Article VI of these
administrative rules.
     2.11 Deferred Salary means a grant of cash deferred to the end of the year
in which the grant is made. A Deferred Salary award shall be base salary for
purposes of the Company’s Supplemental Pension Plan and Restoration Plan.
     2.12 Deferred Salary Award means a grant of cash deferred to the last day
of the year in which the Date of Grant occurs under Article VI of these
administrative rules.
     2.13 Disability means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the participant’s employer.
     2.14 Effective Date means, with respect to the PEPP, January 1, 2010.
     2.15 Exchange Act means the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     2.16 Fair Market Value means, as of any given date, the average of the high
and low trading prices of the Common Stock on such date as reported on the New
York Stock Exchange or, if the Common Stock is not then traded on the New York
Stock Exchange, on such other national securities exchange on which the Common
Stock is admitted to trade, or, if none, on the National Association of
Securities Dealers Automated Quotation System if the Common Stock is admitted
for quotation thereon; provided, however, if there were no sales reported as of
such date, Fair Market Value shall be computed as of the last date preceding
such date on which a sale was reported; provided, further, that if any such
exchange or quotation system is closed on any day on which Fair Market Value is
to be determined, Fair Market Value shall be determined as of the first date
immediately preceding such date on which such exchange or quotation system was
open for trading.
     2.17 Outstanding Stock means, at any time, the issued and outstanding
Common Stock.
     2.18 PEPP means the Performance Equity Payment Program as set forth in
these administrative rules as the same may be amended from time to time.
     2.19 Participant means all (but only) persons specifically named in
Exhibit A for named executive officers or Exhibit B for other Participants by
the Committee from time to time. The extent of a Participant’s participation
shall be set forth on Exhibit A or Exhibit B, as applicable.
     2.20 Performance Criteria means the Corporation’s income before taxes, as
determine in accordance with GAAP, reaching the following levels for the
calendar years indicated: 2010 – break even or greater; 2011, $50 million or
greater; and 2012, $100 million or greater.
     2.21 Plan means the Allegheny Technologies Incorporated 2007 Incentive
Plan, as the same may be amended from time to time.
     2.22 Retirement means a cessation of employment for reasons other than
Cause and as otherwise defined in the Plan.
     2.23 Restricted Period means absent a different period set forth by the
Committee with respect to a Restricted Stock Award or a Deferred Salary Award,
the period beginning on the Date of Grant of the respective Award and ending on
the last Business Day of the calendar year in which the Date of Grant occurs, in
each case as set forth on Exhibit A or Exhibit B, as applicable.
     2.24 Restricted Stock means shares of Corporation Stock subject to the
restrictions set forth in these administrative rules or in an Award Agreement.
     2.25 Restricted Stock Award means a grant of Restricted Stock which cannot
be delivered until the last Business Day of the calendar year in which the Date
of Grant occurs under Article VI of these administrative rules.
     2.26 Stock means Common Stock, par value $0.10 per share, of the
Corporation.
     2.27 Withholding Obligations means the amount of federal, state and local
income and payroll taxes if any the Corporation determines in good faith must be
withheld with respect to a the vesting of a Restricted Stock Award. Withholding
Obligations may be settled by the Participant, as permitted by the Committee in
its discretion, in shares of Stock otherwise deliverable under the TRSP, cash,
previously owned shares of Stock or any combination of the foregoing.
Article III. Administration
     In addition to any power reserved to the Committee under Article III of the
Plan, the PEPP shall be administered by the Committee, which shall have
exclusive and final authority and

3



--------------------------------------------------------------------------------



 



discretion in each determination, interpretation or other action affecting the
PEPP and its Participants. The Committee shall have the sole and absolute
authority and discretion to interpret the PEPP, to modify these administrative
rules for the PEPP under and make such other determinations in connection with
the PEPP as it may deem necessary or advisable. It is the intent of these
administrative rules and of the Committee in adopting these administrative rules
to have the PEPP operate automatically and without exercise of discretion except
to the extent necessary to supplement the administrative rules.
Article IV. Stock Issuable under the PEPP
     4.01 Number of Shares of Stock Issuable. The Stock to be offered under the
PEPP shall be authorized and unissued Stock, or Stock which shall have been
reacquired by the Corporation and held in its treasury.
     4.02 Shares Subject to Terminated Awards. Shares of Restricted Stock
forfeited as provided in Section 6.01 or, for named executive officers, on
Exhibit A or, for other Participants, on Exhibit B of these administrative rules
may again be issued under the PEPP.
Article V. Participation
     5.01 Participants. Participants in the PEPP shall be those individuals
specifically named by the Committee and set forth on Exhibit A or Exhibit B, as
applicable to these administrative rules. No employee of the Company may become
a Participant without being designated by the Committee and included on
Exhibit A or Exhibit B as applicable. Each Participant shall be eligible for
grants of Restricted Stock Awards and/or Deferred Salary Awards as provided in
Section 6.01 of these PEPP Rules. Upon a person’s designation as a Participant,
the Committee shall promptly provide to each such person these administrative
rules and confirm in writing the person’s eligibility to participate in the
PEPP.
Article VI. Grants under the PEPP
     6.01 Automatic Grants. Participants shall be automatically entitled to
grants of shares of Restricted Stock or Deferred Salary as set forth on
Exhibit A for named executive officers and for other Participants, on Exhibit B
with respect to calendar years 2010, 2011 and 2012 as of the first Business Day,
respectively, of each calendar year subject, only for Restricted Stock Awards,
to the availability of shares under the Plan. The number of shares of Restricted
Stock in a particular Restricted Stock Award shall be determined by taking the
dollar amount as described on Exhibit A or Exhibit B, as applicable and dividing
by the average of the high and low trading prices of a share of Corporation
Common Stock on the Date of Grant and partial shares shall be denominated in
cash as a part of the Restricted Stock Award. The Committee (or its designee,
who may be an employee of the Corporation) shall promptly document each
automatic grant in an Award Agreement and/or shares of Stock bearing a legend
limiting the sale thereof. However, any delay in the documentation of an
automatic grant shall not diminish the Participants rights thereto.
     6.02 Subsequent Grants. The Committee may, but shall not be required to,
make additional and subsequent grants under the PEPP in its sole and absolute
discretion.
Article VII. Determination of Performance Reward Criteria and Delivery of Stock
     7.01 Restrictions. Unless the Committee provides for additional
restrictions:
(a) None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period and any attempt
to sell, transfer, assign, pledge or otherwise encumber or dispose of the shares
of Restricted Stock shall automatically and without further action by the
Committee cause the Restricted Stock Award and shares of Restricted

4



--------------------------------------------------------------------------------



 



Stock evidenced thereby to be forfeited; (b) amounts of cash granted in Deferred
Salary Awards cannot be transferred, assigned, pledged, encumbered, or
hypothecated and any attempt to transfer, assign, pledge, encumber or
hypothecate the amount of cash in a Deferred Salary Award shall automatically
and without further action of the Committee cause the Deferred Salary Award and
the amount of cash represented thereby to be forfeited; (c) the shares of
Restricted Stock in a Restricted Stock Award and the amount of cash in a
Deferred Salary Award shall be forfeited without further action of the Committee
or the Corporation if the Participant ceases to be an employee of the Company
for reasons other than those permitted under Section 7.02 of these
administrative rules prior to the end of the Restricted Period; (d) the shares
of Restricted Stock in a Restricted Stock Award and a the amount of cash in a
Deferred Salary Award shall be forfeited without further action of the Committee
if the Performance Criteria for a particular year are not met for the Restricted
Period; and (e) shares of Restricted Stock in a Restricted Stock Award and cash
in a Deferred Salary Award shall be held in the custody of the Corporation or
its designee until such time as the Restricted Period shall have been completed.
The shares of Restricted Stock in a Restricted Stock Award shall bear a legend
comparable to the following legend which may reference the provisions of an
Award Agreement in substitution for the language of these rules:
THE TRANSFERABILITY OF THESE SHARES IS SUBJECT TO THE TERMS AND CONDITIONS SET
OUT IN ADMINISTRATIVE RULES FOR THE PERFORMANCE EQUITY PAYMENT PROGRAM
PROMULGATED UNDER THE ALLEGHENY TECHNOLOGIES INCORPROATED 2007 INCENTIVE PLAN. A
COPY OF THOSE ADMINISTRATIVE RULES IS ON FILE AT THE OFFICE OF THE CORPORATION.
     7.02 Vesting of Restricted Stock and Deferred Salary. The Restricted Period
will end and shares of Restricted Stock in a Restricted Stock Award and amounts
of cash in a Deferred salary Award shall vest and become the property of each
Participant at the end of the Restricted Period of that Restricted Stock Award
or the Deferred Salary Award, provided the Participant is then an employee of
the Corporation or if earlier upon the death, Disability or Retirement of the
Participant and the Performance Criteria for the particular year are estimated
by the Committee to be met as of the applicable December 31st. Unless an Award
Agreement provides otherwise, in the case of death, Disability or Retirement,
the Participant or his or her beneficiary, as the case may be, shall receive a
proportionate number of shares or amount of cash when such shares or cash would
otherwise be delivered to other Participants determined by multiplying the
number of shares or amount of cash by a fraction, the numerator of which is the
number of days after the Date of Grant before the date of death, Disability or
Retirement and the denominator is 365.
     7.03 Delivery of Shares and Cash. Except as may be provided by the
Committee or elected by a Participant pursuant to this Section 7.03, shares
without restrictive legends or cash shall be delivered to the Participant as
promptly as possible at the last Business Day of the Restricted Period if the
last day of the Restricted Period is a Business Day or, if not a Business Day,
or the last Business Day immediately preceding the last day of the Restricted
period with respect to a Restricted Stock Award or a Deferred Salary Award. This
Section 7.03 shall be interpreted and administered in accordance with and to
avoid additional taxes under Section 409A of the Internal Revenue Code of 1986,
as amended. If, in the reasonable judgment of the Committee or its designee, the
Corporation has Withholding Obligations with respect to a particular Restricted
Stock Award or Deferred Salary Award, the shares without the restrictive legend
or cash shall not be delivered to the Participant unless or until the
Withholding Obligations are satisfied in a manner acceptable to the Committee.
All shares without restrictive legends shall be delivered to the Participant by
placing such shares or causing such shares to be placed in the U.S. mail,
postage prepaid, to the address indicated by the Participant. Cash shall be
delivered by direct deposit or in a check as directed by the Participant.

5



--------------------------------------------------------------------------------



 



Article VIII. Miscellaneous
     8.01 Application of Provisions of Plan. Except as set forth in these
administrative rules, the provisions of the Plan shall apply to these
administrative rules and are incorporated herein as if set forth at length.
     8.02 Change in Control. In the event of a Change in Control, all then
uncompleted Restricted Periods shall end and the Stock shall vest immediately
coincident with the Change in Control. In addition, shares or cash for which a
Participant elected a deferral of delivery under Section 7.03 shall be delivered
to the Participant coincident with the Change in Control. The intent of this
provision is to permit and facilitate the Participant’s ability to deliver cash
or shares for sale or exchange in connection with that Change in Control.
     8.03 Securities Laws Restrictions. Any Restricted Stock Award denominated
in Common Stock shall be subject to the requirement that if at any time the
Committee shall determine that any listing or registration of the shares of
Common Stock or any consent or approval of any governmental body or any other
agreement or consent is necessary or desirable as a condition to the granting of
a Restricted Stock Award or issuance of shares of Common Stock or cash in
satisfaction thereof, such grant of an award or issuance of shares of Common
Stock may not be consummated unless such requirement is satisfied in a manner
acceptable to the Committee. It is intended, unless the Committee determines
otherwise, that the PEPP complies with Rule 16b-3 as issued by the Securities
and Exchange Commission. All interpretations of the PEPP relating to Statutory
Insiders shall be consistent with that Rule 16b-3 and the Exchange Act. In order
to maintain compliance with any of Rule 16b-3 or the Exchange Act, the Committee
may adopt such other administrative rules or provide restrictions on outstanding
Restricted Stock Awards as it in its discretion shall deem necessary and such
administrative rules or restrictions shall apply to outstanding Restricted Stock
Awards as if set forth in these administrative rules or an applicable Award
Agreement.
     8.04 Investment Representation. By accepting a Restricted Stock Award, each
Participant shall agree that the shares acquired in connection with that
Restricted Stock Award are acquired for investment and not for resale or with a
view to the distribution thereof and, upon demand, each Participant shall
deliver to the Committee a written representation to that effect in a form and
substance satisfactory to the Committee. Upon demand, delivery of such
representation prior to the delivery of shares of Stock shall be a condition
precedent to the Participant’s right to receive such shares of Stock.
     8.05 No Rights as Stockholders. Participants shall have no rights as
shareholders of the Corporation prior to the actual delivery of shares of Common
Stock, except that the Participant shall be entitled to receive a cash payment
when the shares of Restricted Stock vest equal in amount to the value of any
dividends declared and paid on shares represented by a Restricted Stock Award
prior to the end of the Restricted Period and the Participant shall have the
right to vote Restricted Shares during the Restricted Period.
     8.06 Non-Uniform Determinations. The actions and determinations of the
Committee need not be uniform and may be taken or made by the Committee
selectively among employees or Participants, whether or not similarly situated.
     8.07 Amendment and Termination of Administrative Rules. The Committee shall
have complete power and authority to amend or terminate these administrative
rules at any time it is deemed necessary or appropriate. No termination or
amendment of the administrative rules may, without the consent of the
Participant to whom any award shall theretofore have been granted under the
PEPP, adversely affect the right of such individual under such award; provided,
however, that the Committee may, in its sole discretion, make such provision in
the Award Agreement for amendments which, in its sole discretion, it deems
appropriate.

6



--------------------------------------------------------------------------------



 



EXHIBIT A

Year   Amount and Type of Automatic Award   Restricted Period Ends on Business
Day Coincident With or Next Preceding Business Day L. Patrick Hassey      
2010
  One time Base Salary as Deferred Salary
One time Base Salary as Restricted Stock   December 31, 2010
December 31, 2010
 
       
2011
  One time Base Salary as Deferred Salary
One time Base Salary as Restricted Stock   December 31, 2011
December 31, 2011
 
       
2012
  One time Base Salary as Deferred Salary
One time Base Salary as Restricted Stock   December 31, 2012
December 31, 2012
 
        Richard J. Harshman    
 
       
2010
  One time Base Salary as Restricted Stock   December 31, 2010
 
       
2011
  One time Base Salary as Restricted Stock   December 31, 2011
 
       
2012
  One time Base salary as Restricted Stock   December 31, 2012
 
        Jon D. Walton    
 
       
2010
  One half times Base Salary as Deferred Salary
On half times Base Salary as Restricted Stock   December 31, 2010
December 31, 2010
 
       
2011
  One half times Base Salary as Deferred Salary
One half times Base Salary as Restricted Stock   December 31, 2011
December 31, 2011
 
       
2012
  One half times Base Salary as Deferred Salary
One half times Base Salary as Restricted Stock   December 31, 2012
December 31, 2012
 
        Lynn D. Davis    
 
       
2010
  One time Base Salary as Restricted Stock   December 31, 2010
 
       
2011
  One time Base Salary as Restricted Stock   December 31, 2011
 
       
2012
  One time Base Salary as Restricted Stock   December 31, 2012
 
        Terry L. Dunlap    
 
       
2010
  One time Base Salary as Restricted Stock   December 31, 2010
 
       
2011
  One time Base Salary as Restricted Stock   December 31, 2011
 
       
2012
  One time Base Salary as Restricted Stock   December 31, 2012

END OF EXHIBIT A

A-1